Case 19-40011-acs       Doc 64    Filed 07/29/21     Entered 07/29/21 13:49:10        Page 1 of 3




                         UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF KENTUCKY
                               OWENSBORO DIVISION

 In Re:                                           Case No. 19-40011

 Jacquelyn R. Kissel
                                                  Chapter 13

 Debtor.                                          Judge Alan C. Stout

    SECOND AGREED ORDER CONCERNING MOTION FOR RELIEF FROM
 AUTOMATIC STAY OF REAL PROPERTY LOCATED AT 60W WILDFLOWER LN,
                 WHITE PLAINS, KY 42464 (Doc. No. 31)

        This matter having come before the Court upon the Motion for Relief from Stay (Doc.
No. 31), filed herein by the secured creditor, U.S. Bank National Association, not in its
individual capacity but solely as trustee for RMTP Trust, Series 2021 BKM-TT (“Movant”) in
regard to personal property known as a 60W WILDFLOWER LN, WHITE PLAINS, KY 42464,
and it appearing to the Court that parties have agreed to a course of action which will permit the
continuation of the automatic stay conditioned upon certain provisions incorporated herein for
the protection of Movant:

   1. The Chapter 13 plan filed herein on behalf of the Debtor provided that said Debtor was to
      make regular monthly payments to Movant outside of the Plan on a regular monthly
      fashion.

   2. An Agreed Order was entered on June 18, 2019, resolving the Motion for Relief (Doc.
      35). As of July 7, 2021, Debtor has defaulted per the terms of the Agreed Order.

   3. In breach of the terms of said entered Agreed Order, the Debtor failed to make certain of
      the regular monthly payments to Movant. Delinquent payments, as of July 7, 2021, are
      three (3) payments in the amount of $551.50 for December 1, 2020, through February 1,
      2021, five (5) payments in the amount of $565.22 each, for March 1, 2021, through July
      1, 2021, plus $200.00 in fees and cost. There is a suspense balance of $110.21. The total
      post-petition arrearage amount as of July 7, 2021 is $4,570.39.

   4. In order to eliminate said post-petition delinquency, the Debtor hereby agrees to pay
      Movant and Movant hereby agrees to accept in the form of certified funds the following
      lump sum payments:

           a.   $507.83 on or before September 15, 2021
           b.   $507.82 on or before October 15, 2021
           c.   $507.82 on or before November 15, 2021
           d.   $507.82 on or before December 15, 2021
Case 19-40011-acs       Doc 64     Filed 07/29/21   Entered 07/29/21 13:49:10        Page 2 of 3




           e.   $507.82 on or before January 15, 2021
           f.   $507.82 on or before February 15, 2022
           g.   $507.82 on or before March 15, 2022
           h.   $507.82 on or before April15, 2022
           i.   $507.82 on or before May 15, 2022

   5. These lump sum payments are in addition to the regular monthly payments in the amount
      of $565.22, which begin again August 1, 2021, and are due on the 1 st of each month
      thereafter. The monthly payments are subject to change, however, Movant will file a
      Notice of Payment Change with the Court 21 days prior to the effective change date.

   6. In the event that said Debtors should fail to make any of the stipulated payments
      described in paragraph 3 of this Agreed Order on or before their specified due dates, or
      should they fail to pay any future monthly payment so that said payment is not received
      by Movant by the contractual due date, then, or in either of those events on the first
      occurrence, Movant shall give ten (10) days’ notice to Debtors’ counsel and to the
      Debtors; and thereafter Movant shall file with the Court a "Certificate of Non-
      Compliance" certifying that the Debtor is in default under the terms of the Agreed Order
      and that upon submission of such certification, without hearing, further notice or separate
      order, the Movant is granted Relief from Stay. On the second occurrence, Movant may
      file with the Court a "Certificate of Non-Compliance" certifying that the Debtor is in
      default under the terms of the Agreed Order and that upon submission of such
      certification, without hearing, further notice or separate order, the Movant is granted
      Relief from Stay.
This is a final and appealable order.

IT IS SO ORDERED.

Agreed Upon and Submitted by:

/s/ Molly Slutsky Simons
Molly Slutsky Simons (97962)
Sottile & Barile, Attorneys at Law
394 Wards Corner Road, Suite 180
Loveland, OH 45140
Phone: 513.444.4100
Email: bankruptcy@sottileandbarile.com
Attorney for Movant
Case 19-40011-acs      Doc 64   Filed 07/29/21   Entered 07/29/21 13:49:10   Page 3 of 3




/s/ Mark R. Little
Mark R. Little
44 Union Street
Madisonville, KY 42431
Phone: 270.821.0110
Fax: 270.821.9901
mark@littlelawky.com
Debtor’s Attorney
(Per Authorization Received on 7/29/21)

Copies to:

Mark R. Little
44 Union Street
Madisonville, KY 42431
mark@littlelawky.com
Debtor’s Attorney

William W Lawrence
310 Republic Plaza
200 S. Seventh St
Louisville, KY 40202
ECF@louchapter13.com
Chapter 13 Trustee

John L. Daugherty
Asst. U.S. Trustee
601 West Broadway #512
Louisville, KY 40202
ustpregion08.lo.ecf@usdoj.gov

Jacquelyn R. Kissel, Debtor
60 West Wildflower Lane
White Plains, KY 42464
